DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed October 8th, 2021 have been entered. Claims 2-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing, Specification, Claim Objection, alongside each and every 103 Rejection previously set forth in the Non-Final Office Action mailed August 20th, 2021 and are hereby withdrawn in light of their correction. The application is in condition for allowance as set forth below.
Election/Restrictions
Claims 2-20 are found allowable allowable. The restriction requirement among Species C, as set forth in the Office action mailed on July 23rd, 2021 in subject matter examined upon in the course of the Non-Final Office Action mailed August 20th, 2021, and has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed October 8th, 2021, with respect to Objections to the Drawings, Specification, and Claims; alongside Claim Rejections under 103 have been fully considered and are persuasive.  The Objections of record, alongside the Rejections under 103 of the Non-Final Rejection mailed August 20th, 2021 has been withdrawn. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims (2, 8, and 15) necessitate among other features: a plurality of parallel strings of springs, each of said strings being joined to at least one adjacent string, each of said strings comprising a piece of fabric surrounding a plurality of inner pocketed springs, a plurality of cushion pads and a plurality of buckling members, first and second opposed plies of fabric being on opposite sides of the inner pocketed springs, cushion pads and buckling members, a plurality of outer pockets formed along said string by a longitudinal seam and transverse seams joining said first and second plies, at least one inner pocketed spring and at least one cushion pad and at least one buckling member being in each of said outer pockets, wherein each of the buckling members has an outer wall, internal ribs extending inwardly from the outer wall to a center, an open top and an open bottom defining passages between the internal ribs.
Notably, the features bolded, italicized and underlined are features that Codos (U.S. Pub. No. 20160270545), Rawls-Meehan (U.S. Pub. No. 20080093784), and Alleto (U.S. Pub. No. 20170354267) 
However, Pearce (U.S. Pub. No. 20190150629) was newly considered (see FIGS. 6, paragraphs 31) that avail a buckling member for a bedding assembly that is geometrically shaped and possesses an outer wall, internal ribs extending inwardly from the outer wall to a center, an open top, and an open bottom defining passages between the internal ribs. However, it is considered that the immediate combination (Codos in view of Rawls Meehan) would necessitate the further modification of Rawls-Meehan (already a modifiying reference) to incorporate the further features of Pearce (FIG. 6). While there is open language in Pearce that the shape is considerably broad (paragraph 0031), there is not a single mention of a curvilinear buckling member in Pearce. There is further incorporation in Pearce through Pearce secondary (U.S. Pat. No. 8628067) that a curvilinear geometry may be used for a hollow curvilinear buckling member (see FIG. 1A/1B). However, it is considered there would be a considerable degree of impermissible hindsight bias to further modify the modifying reference and further necessitating an ancillary incorporated reference to achieve the claimed feature of applicant’s invention with Codos used as the primary reference.
Additional consideration was merited toward inverting the combination of Codos and Rawls-Meehan (instead starting with Rawls-Meehan as the primary and Codos as the modifying). However, it was considered by Examiner that in Rawls-Meehan, the purported and overarching intended purpose of Rawls-Meehan is to permit and facilitate the reconfiguration of Rawls-Meehan’s spring assembly openly and even so far as by hand (Abstract; Paragraphs 19/21/29/30/118/119, alongside claims 49 and 60). While to achieve applicant’s inventions, it would necessitate the incorporation of the two opposed plies and the longitudinal/lateral seams of Codos to achieve the remainder of applicant’s independent claims, and thereafter further modifying Rawls-Meehan with teachings from Pearce. However it is considered that Rawls-Meehan expressly is intended to be openly and freely reconfigurable; a feature that if 
Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicants invention would be considered non-obvious in light of the prior art. Therefore, the Rejections under 103 of August 20th, 2021 are hereby respectfully withdrawn in light of Applicant’s amendments. Because claims 2, 8, and 15 have been found to be allowable for reasons previously set forth, all dependent claims (3-7, 9-14, and 16-20) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/22/2021